PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kimrey, Jr. et al.
Application No. 16/528,261
Filed: July 31, 2019
For: ARRANGEMENT OF ARTICLES IN A CARRIER FOR MICROWAVE HEATING
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 15, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed November 17, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on February 18, 2022. A Notice of Abandonment was mailed on March 4, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200.00, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                        


Cc: David R. Mika
      1401 Lawrence Street, Suite 2300
      Denver, CO 80202